[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action for dissolution of marriage and for other relief brought to the Superior Court for the Judicial District of New Haven.
Many of the underlying facts in this matter were not in dispute. The plaintiff and the defendant, whose maiden name was Jean Wilson, were married on April 9, 1963 at New Haven. The plaintiff has resided continuously in the State of Connecticut for at least twelve months preceding the date of the filing of the complaint. The marriage has broken down irretrievably with no reasonable prospects of reconciliation. The parties have no minor children issue of their marriage. Neither party is currently receiving assistance from the State of Connecticut.
The parties are in dispute as to the cause of the breakdown of the marriage. At same point during the marriage, the defendant became aware of the fact that the plaintiff was having an affair with another woman which is still ongoing. The parties are not new living together and have not lived together for some CT Page 9729 time. Both parties accuse each other of physical abuse. From the facts presented, the court finds that the reason for the breakdown of the marriage is the plaintiff's involvement with another woman.
The assets of the parties consist of six parcels of land with buildings thereon all in the name of the plaintiff and acquired during the marriage plus certain listed IRA's.
The plaintiff owns and operates a successful service station where he services cars and sells gas. The defendant does not work nor has she worked during the course of this marriage.
This court has considered and weighed the factors set forth in 46-81(c) in determining the issues of assignment of property and weighed the factors set forth in 46b-92 in determining alimony. This court has also considered and weighed the factors set forth in 46b-62 in determining whether to grant attorney's fees.
ORDER
The court hereby enters the following orders:
1) The plaintiff shall convey to the defendant all of his right, title and interest together with all the contents to the property located at 16 Grove Place, West Haven. The court finds the value of this property to be $125,000.00.
A) The plaintiff shall pay the outstanding mortgage on 16 Grove Place which is approximately $25,000.00.
2) The property located in Putney, Vermont shall be sold and the net proceeds divided between the parties. The court finds the value of this property to be $45,000.00.
3) The plaintiff shall retain his business and premises at 28 Jones Hill Road, West Haven known as Clark's Service Station.
4) The plaintiff shall retain the property located at 84 Jones Hill Road, West Haven and he shall be responsible for payment of all taxes, mortgages and homeowner's insurance on the premises.
5) The plaintiff shall retain the property at Highland Avenue, West Haven.
6) The plaintiff shall convey to the defendant the property known as 76 Jones Hill Road, West Haven.
7) The plaintiff shall retain the premises known as Winslow Drive, West Haven.
8) The parties are to share equally all stocks, bonds and IRA's in the possession of either party.
9) The plaintiff is to provide medical insurance for the benefit of the defendant for one year following dissolution of the marriage.
10) The plaintiff is ordered to pay in full the arrearage in alimony payments amounting to $3,400.00 within sixty days of this decision.
11) Each party shall be responsible for their own debts as listed in their financial affidavits.
12) The plaintiff is ordered to pay the defendant $400.00 per week alimony beginning as of the date of this decision.
13) The plaintiff is ordered to pay Fifteen Thousand Dollars attorney's fees to the defendant and Five Thousand dollars to the defendant towards the cast of this action.
14) The marriage of the parties shall be dissolved on the grounds of irretrievable breakdown of the marriage.
Francis R. Quinn, Judge CT Page 9730